Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 31-50 are pending in the application. Claims 31-50 are rejected. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2018/093760, filed June 29th, 2018, which claims priority under 35 U.S.C. 119(a-d) to Chinese Application No’s. CN201710643304.3 and CN201810629882.6, filed July 31st, 2017 and June 19th, 2018, respectively.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 28th, 2020 and January 28th, 2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 48 and 49 are rejected as indefinite since they do not appear recite an active step. For instance, claim 48 recites “A method of preventing or treating a disease … with 1,3-disubstituted ketene compound of claim 31…” and then further refers to disease states; however, the claim does not indicate to whom or what the compound is administered. For instance, it is unclear if the claims would encompass the treatment of mammals or patients or some other term such as subjects. It does not appear that the specification refers to a general class of recipients. Accordingly, adding a generic term such as “subject” could introduce new matter since it would not be readily apparent if the original specification would be considered to support addition of a generic term that could include animals. It is suggested that Applicant either note where newly added claim language is supported by the disclosure or add a limitation directed to, for instance, “administering the 1,3-disubstituted ketene compound of claim 31 or a pharmaceutically acceptable salt thereof or a stereoisomer thereof of a prodrug molecule thereof to a human in need thereof” as part of the active step.
Claims 48 and 49 are further rejected as indefinite based on the limitations that “the disease associated with abnormal regulation of PPAR includes” certain options. It is unclear if the language that follows is merely exemplary. If the language is exemplary then claim 49 would not appear to limit the scope of claim 49 since it is only reciting diseases that fall within the scope of claim 48 without excluding others.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 encompasses the following species which do not appear to fall within the scope of claim 31 since both R3 and R4 are hydrogen”

    PNG
    media_image1.png
    126
    214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    107
    177
    media_image2.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing As noted above, claim 49 is rejected as indefinite; however, if the limitation of claim 49 is merely setting forth preferred embodiments, claim 49 would not provide a narrowing limitation to its parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 32, 40, 42, 43, 44 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1088216-43-6, which entered STN on December 22nd, 2008.
CAS Registry No. 1088216-43-6 is drawn to 2-[2-ethoxy-4-[3-(4-methoxy-1-naphthalenyl)-3-oxo-1-propen-1-yl]phenoxy]-N,N-dimethylpropanamide, which has the following structure:

    PNG
    media_image3.png
    304
    770
    media_image3.png
    Greyscale

The compound is embraced by Applicant’s variables of Formula (I) where one of R1 and R2 is C2 alkoxy and the other is hydrogen, Y is O, Q is a single bond, one of R3 and R4 is hydrogen and the other is C1 alkyl, W1 is O, R5 is NR7R8 where R7 and R8 are methyl, W is O and A is naphthalene. These definitions read on instant claims 31, 32, 40 and 44. Regarding instant claims 42 and 43, these claims would appear to be met at least in view of the fact that the amide of the prior art compound when hydrolyzed would yield a compound where R5 is –OR6 where R6 is hydrogen and the instant claims encompass prodrugs. Regarding instant claim 50, this claim only appears to require the presence of the compound itself and the preamble recites an intended use of the composition.

Claim(s) 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46 and 50 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated International Application Publication No. WO 2019/105234 A1 by Wang et al., which claims priority to Chinese Application No. 20171234731.2, filed November 30th, 2017. The priority document is appended to the WIPO publication as an attachment to the instant Office Action.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


    PNG
    media_image4.png
    217
    558
    media_image4.png
    Greyscale
.
Support for this compound can be found on page 13 of the priority document. The compound is embraced by Applicant’s variables of Formula (I) where one of R1 and R2 are is methyl, Y is O, Q is a single bond, R3 and R4 are methyl, W1 is O, R5 is OR6 where R6 is hydrogen, W is O and A benzothiophene (second option in claim 33 where R9 is hydrogen and R12 is methoxy and each X variable is carbon). These definitions read on instant claims 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44 and 45. As an additional compound that reads on a claim not cited above, the prior art teaches the following compound on page 9:

    PNG
    media_image5.png
    108
    285
    media_image5.png
    Greyscale
.
The compound above possesses the same variable definitions except where R12 is hydrogen. Compound TM1 additionally reads on claim 46. Regarding instant claim 50, this claim only appears to require the presence of the compound itself and the preamble recites an intended use of the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-46 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2019/105234 A1 by Wang et al., which claims priority to Chinese Application No. 20171234731.2, filed November 30th, 2017 in view of Cariou et al. Expert Opinion on Investigational Drugs, 2014, 23, 1441-1448. It is noted that an English language version of the WIPO document was published as U.S. Patent PGPub No. 2020/0239429 A1 and will be cited to demonstrate support in the priority document.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula (I):

    PNG
    media_image6.png
    191
    360
    media_image6.png
    Greyscale
.


    PNG
    media_image4.png
    217
    558
    media_image4.png
    Greyscale
.
Support for this compound can be found on page 13 of the priority document. The compound is embraced by Applicant’s variables of Formula (I) where one of R1 and R2 are is methyl, Y is O, Q is a single bond, R3 and R4 are methyl, W1 is O, R5 is OR6 where R6 is hydrogen, W is O and A benzothiophene (second option in claim 33 where R9 is hydrogen and R12 is methoxy and each X variable is carbon). These definitions read on instant claims 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44 and 45. As an additional compound that reads on a claim not cited above, the prior art teaches the following compound on page 9:

    PNG
    media_image5.png
    108
    285
    media_image5.png
    Greyscale
.
The compound above possesses the same variable definitions except where R12 is hydrogen. Compound TM1 additionally reads on claim 46. Regarding instant claim 50, this claim only appears to require the presence of the compound itself and the preamble recites an intended use of the composition.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)

Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Wang et al. teach that the compounds are PPAR α/δ dual agonists. See page 1 of the PGPub version including paragraphs [0004] and [0005] as well as the corresponding section of the WIPO document (page 1, lines 23-36). Support can be found in the priority document on pages 1 and 2 where the paragraphs containing “PPAR α&δ” are identical between the priority document and the WIPO publication. A person having ordinary skill in the art would have been familiar with utilities for PPAR α/δ dual agonists. For instance, Cariou et al. provide a review on GFT505, which has the following structure that is analogous to the compounds of Wang et al.:

    PNG
    media_image7.png
    179
    507
    media_image7.png
    Greyscale
.
Cariou et al. further teach that the compound is a dual PPARαδ agonist (Page 1445, Expert Opinion section) and further teach the following utility on page 1446:

    PNG
    media_image8.png
    86
    559
    media_image8.png
    Greyscale

Cariou et al. further teach utility in treating type-2 diabetes as follows on page 1446:

    PNG
    media_image9.png
    83
    569
    media_image9.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626